DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 6, 2022 were received and fully considered. Claims 1 and 3 were amended. Claims 2, 5, and 12 were cancelled. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knodle et al. (US Patent No. 4859858) (hereinafter “Knodle”).

Knodle was applied in the previous office action.
With respect to claim 1, Knodle teaches a capnometer (gas analyzer 20 in Fig.1; col.1 lines 17-22) comprising: an integrated device (assembly 186 in Fig. 6) comprising a substrate (top cover 204 in Fig. 6), an infrared light absorbing layer disposed on the substrate (lead selenide detector 42 is disposed on/beneath top cover 204 as depicted in Fig. 6), and a filter layer disposed on the substrate (optical filters 182 and 184 are disposed on/beneath top cover 204 as depicted in Fig.6); wherein the filter layer and the infrared light absorbing layer of the integrated device are disposed on a same side of the substrate (lead selenide detector 42 and filters 182/184 are disposed beneath top cover 204 as depicted in Fig. 6) with the filter layer disposed between the substrate and the infrared light absorbing layer (filters 182/184 are disposed between top cover 204 and lead selenide detector 42 as depicted in Fig. 6); a light source (emitter 36 in Figs. 2-5) arranged to emit light that passes through the filter layer (182) of the integrated device (186) to reach the infrared light absorbing layer (42) of the integrated device (186; see col.14 line 68 – col. 15 line 3); and electronics (microcomputer 18 in Fig. 9, reference characters 210-252 in Fig. 9) connected with the infrared light absorbing layer (42) of the integrated device (186) to measure a photoconductivity signal of the infrared light absorbing layer (42), the electronics (18, 210-252) including signal processing circuitry (18) to convert the photoconductivity signal to a carbon dioxide partial pressure or concentration value (see Figs. 9 and 10; see col. 9, lines 21-32).
Knodle’s embodiment depicted in Fig. 6 does not explicitly teach bandpass filter layer.
However, Knodle teaches, in another embodiment, “filter 182 is preferably designed to pass to detector 42 only infrared radiation in a narrow band (typically 150 angstroms wide) centered on a frequency of 4.25 microns. Filter 184, on the other hand, is designed to transmit to detector 183 only infrared radiation in a similarly narrow band centered on an adjacent frequency of 3.69 microns” (see col. 15, lines 9-18).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Knodle such the filter assembly utilizes bandpass in order to transmit energy not absorbed by carbon dioxide (col. 15, lines 9-18).
With respect to claim 3, Knodle teaches the substrate of the integrated device is transparent for the light (L) emitted by the light source at least over the filter layer of the integrated device (col.15, lines 25-29). PHOSITA would have had predictable success when the invention was filed to utilize bandpass filter in order to transmit energy not absorbed by carbon dioxide (col. 15, lines 9-18).
With respect to claim 6, Knodle teaches the pass band of the bandpass filter layer of the integrated device encompasses 4.26 micron (col. 15, line 14). PHOSITA would have had predictable success when the invention was filed to utilize bandpass filter in order to transmit energy not absorbed by carbon dioxide (col. 15, lines 9-18).
	With respect to claim 7, Knodle teaches the electronics are connected with the infrared light absorbing layer of the integrated device to measure the photoconductivity signal of the infrared light absorbing layer consisting of one of resistance, current, and voltage across the infrared light absorbing layer (see Figs. 9-10).
	With respect to claim 8, Knodle teaches a temperature sensor thermally connected with an integrated device; wherein the electronics are connected with the temperature sensor to monitor the temperature of the integrated device (col.16, lines 52-66; see also Fig. 9).
	With respect to claim 9, Knodle teaches a carbon dioxide measurement cell including a flow path (F) through which respired gas flows; wherein the light source is arranged to emit the light (L) to pass through the flow path (F) of the CO2 measurement cell before reaching the bandpass filter layer of the integrated device (Figs. 6-8 shows airway adapter of capnometer, which is a carbon dioxide measurement cell, including a flow path 78 that allows for infrared radiation beamed along path to reach filters 184/184).
	With respect to claim 10, Knodle teaches the infrared light absorbing layer of the integrated device is a lead selenide (PbSe) layer (see col.14, lines 59-61; see also Fig. 6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knodle in further view of Bowlds (US Patent No. 5422485).

Bowlds was applied in the previous office action.
With respect to claim 4, Knodle teach a capnometer as established above.
However, Knodle do not teach the limitations recited in claim 4.
	Bowlds teaches an anti-reflective (AR) coating layer disposed on a side of the substrate opposite from the side on which are disposed the infrared light absorbing layer and the bandpass filter layer (see abstract).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Knodle to incorporate anti-reflective coating layers in order to attenuate the infrared radiation in the range of 3.35 to 3.80 microns wavelength in a manner to simulate the attenuation caused by a breath sample containing 0.10 BrAC, as evidence by Bowlds (See abstract).

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office have been fully considered, but they are not persuasive. Applicant argues that the references do not teach and/or suggest the bandpass filter layer and the infrared light absorbing layer of the integrated device are disposed on a same side of the substrate with the filter layer disposed between the substrate and the infrared light absorbing layer. Examiner respectfully disagrees. The current obviousness rejection, as reformulated above utilizing the previous Knodle reference, suggests the claimed arrangement. That is, Examiner argues that Knodle’s top cover 204 reads on the claimed substrate, when taking into consideration broadest reasonable interpretation. Accordingly, Knodle teaches the filter layer 182/184 and the infrared light absorbing layer 183/42 of the integrated device are disposed on a same side of the substrate 204 with the filter layer 182/184 disposed between the substrate 204 and the infrared light absorbing layer 183/42 (see Knodle, Fig. 6). Applicant also argues that the cited references do not teach and/or suggest a carbon dioxide measurement cell (as recited in dependent claim 9). Examiner respectfully disagrees and maintains that Knodle’s airway adapter and capnometer assembly depicted in Figs. 6-8 teaches this feature. Please see prior art section above for more detail, updated citations, and updated rationale.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791